Citation Nr: 9927543	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  97-18 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the left shoulder with damage to 
Muscle Group IV, atrophy in Muscle Group II and impairment of 
the humerus, currently evaluated as 50 percent disabling.  

2.  Entitlement to an increased evaluation for traumatic 
neuropathy of the left musculoskeletal nerve, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
September 1945.

This appeal comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which continued a combined 50 percent 
evaluation for residuals of a shell fragment wound to the 
left shoulder with damage to Muscle Group IV, atrophy in 
Muscle Group II and impairment of the humerus.  In a June 
1998 rating determination, service connection for a 
neurological disability was established as 10 percent 
disabling, and the matter was included on appeal as 
inextricably intertwined with the increased rating issue for 
a shell fragment wound already on appeal.


FINDINGS OF FACT

1.  Residuals of a shell fragment wound to the left shoulder 
are manifested by palpable deformity of the humerus with 
atrophy of the deltoid and teres major muscle and moderate 
loss of substance of Muscle Group IV and by loss of strength, 
stiffness and marked limitation of motion of the shoulder 
joint, both active and passive.

2.  The veteran's traumatic neuropathy of the left 
musculocutaneous nerve is manifested by no more than moderate 
incomplete paralysis of the minor musculocutaneous nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of a combined 50 
percent for residuals of a shell fragment wound to the left 
shoulder with damage to Muscle Group IV, atrophy in Muscle 
Group II and impairment of the humerus, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.56, 4.71a, 4.73, Diagnostic Codes 5202, 5302-5304 
(1996 & 1998).

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for musculocutaneous nerve involvement 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8517 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to an increased evaluation for residuals 
of a shell fragment wound to the left shoulder is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  A 
claim that a service-connected condition has become more 
severe is well-grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  Moreover, 
when a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown,    8 Vet. App. 218, 224 (1995).  
Accordingly, the assignment of a higher disability evaluation 
for traumatic neuropathy of the left musculoskeletal nerve 
issue on appeal is, likewise, well-grounded.  Further, after 
examining the record, the Board is satisfied that all 
relevant facts have been properly developed in regard to 
these claims. 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations, and the disability must be viewed in 
relation to its history.  See 38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  See 38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exascerbations 
proportionate" with the severity of the disability.  See 
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  See 38 
C.F.R. § 4.40.  Both limitation of motion and pain are 
necessarily regarded as constituents of a disability.  See 38 
C.F.R. §§ 4.40, 4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The present level of disability is of 
primary concern where service connection has been established 
and an increase in the disability rating is at issue.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1996).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14.

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72.  
See 62 Fed. Reg. 30237-240 (1997).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The RO has considered the 
veteran's claims for increased ratings pursuant to both the 
old and the new criteria. The Board will also consider the 
veteran's claims for increased ratings under all applicable 
criteria pursuant to Karnas.  In regard to the increased 
rating issues now on appeal, the new regulatory criteria did 
not in any significant way change the prior regulatory 
criteria.  Nonetheless, both the old and the new versions of 
the applicable regulations will be described.

Shell Fragment Wound

The veteran sustained a perforating shrapnel wound of the 
left shoulder in November 1944 while serving with a tank 
destroyer unit in France during World War II.  X-rays 
afforded at that time showed a severely comminuted fracture 
of the anterolateral shaft and neck of the humerus.  There 
were numerous detached fragments, but the general contour of 
the bone was preserved.  X-rays from January 1945 showed an 
incomplete comminuted fracture in the region of the greater 
tuberosity of the left humerus with loss of bone substance at 
the fracture site.  The alignment was satisfactory.  The head 
of the humerus did not appear to be involved.  

In August 1946, a VA examination showed that the bone defect 
was described as concave, about 5x2 centimeters in size 
extending from the outer portion of the circumference of the 
humerus to the greater tuberosity.  The margin of the defect 
was sharply defined and sclerotic, with atrophy of the soft 
tissue in the region.  The entrance wound was just infra-
lateral to the coracoid process, measuring 3/2 centimeters, 
triangular in shape with minimal loss of underlying muscular 
tissue.  The exit wound was 3x2 centimeters retracted, well-
healed, about 4 centimeters posterior to the acronian process 
with moderate loss of substance underlying musculature (Group 
IV).  There was palpable deformity of humerus in the region 
of the greater tuberosity, induration and contracture of the 
overlying tendons.  There was slight atrophy of the deltoid 
and teres major muscle.  Diagnosis was residuals of 
perforating gunshot wound, with fracture of the greater 
tuberosity of the humerus.  Also noted was loss of substance 
of Muscle Group IV, moderate and contracture of tendons and 
periarticular scar, manifested by loss of strength, stiffness 
and marked limitation of motion of the shoulder joint, both 
active and passive.  

Treatment records from 1992 to 1996 reflect treatment for 
post traumatic degenerative arthritis of the left shoulder.  
The veteran received occasional steroid injections for 
palliative pain relief.  In December 1994, the left shoulder 
demonstrated virtually no internal/external rotation and 
could be abducted to about 10 degrees.  In July 1996, the 
shoulder motion was limited to about 40 degrees.  

The veteran was afforded a VA examination in November 1996 in 
conjunction with the current claim.  The veteran reported 
progressive aches, soreness, tenderness and pains related to 
the left shoulder.  He had difficulty with any work involving 
pushing, pulling or overhead work.  Physical examination 
showed an anterior and posterior wound.  The anterior wound 
was 4 centimeters posterior and 3 centimeters directly over 
the femoral head.  Marked limitation of motion was noted.  He 
could only abduct or flex to 30-35 degrees.  He could 
internally and externally rotate to about 40 -50 degrees, 
extend 30 degrees, adduct about 30 degrees with pain at all 
sites of motion.  There was pain and tenderness to motion 
along with diminished strength secondary to pain.  The wounds 
themselves were well healed with no evidence of redness, 
ulceration, induration or thickness in the soft tissue.  
There was no evidence of muscle hernia or other damage.  The 
diagnosis was residual gun shot wound of the left shoulder 
with Muscle Group II and IV damage and loss of motion with 
degenerative arthritis.  Associated X-rays showed marked 
deformity of the head and neck tuberosity of the left humerus 
with extremely advanced degenerative arthritis.

Robert S. Perhala, M.D., a private treating physician, 
provided statements in April 1997 and 1998 to the effect that 
the veteran had loss of virtual use of his left upper 
extremity due to his shrapnel wound.  

The veteran was afforded additional VA examinations in May 
1998.  The examiner reported that the veteran could do normal 
daily activities so long as they did not require overhead use 
of the left arm.  He could otherwise feed, dress and care for 
himself.  There was still marked tenderness, soreness and 
limitation of motion.  He could forward flex to about 60 
degrees and abduct to about 40 degrees.  He could internally 
and externally rotate to 30 degrees and extend to 30 degrees, 
with pain throughout the entire range of motion.  He had 
generalized weakness secondary to pain.  The wounds were well 
healed.  There was atrophy over the posterior deltoid and 
over the rotator cuff mechanism.  The examiner commented that 
there was definite functional impairment to the shoulder at 
or above 40 degrees of abduction or flexion so that he could 
not use the arm in an overhead means.  The examiner disagreed 
with the private physician as to total loss of use, noting 
that when at his side, the veteran had quite good use of the 
hand and wrist.  There was no indication of complete 
ankylosis, but there was definite stiffness and loss of 
motion in the shoulder itself.  The examiner felt there was 
muscle damage including Muscle Groups II, III and IV.

By a rating action of August 1947, the RO assigned a separate 
40 percent evaluation for a gun shot wound of the left 
shoulder with damage to muscle group IV and atrophy of muscle 
group II and a 20 percent evaluation for impairment of the 
humerus (minor), which when combined entitled him to a 50 
percent rating.  The combined evaluation has remained in 
effect since 1946.  A January 1997 rating decision indicated 
that the 1947 rating decision, in assigning separate ratings 
for damage to muscle groups and for impairment to the 
humerus, in effect evaluated the same manifestations under 
different Diagnostic Codes, in contravention of 38 C.F.R. 
§ 4.14.  Nevertheless, an evaluation, having been in effect 
for more than 20 years, is protected from reductions due to 
the provisions of 38 U.S.C.A. § 110 (West 1991) and 38 C.F.R. 
§ 3.951 (1998).  In this regard, the Board notes that the 
issue on appeal has been referred to as an entitlement to an 
evaluation in excess of the combined 50 percent evaluation 
for both disabilities.  Neither the veteran nor his 
representative has presented any objection to the RO's 
characterization of the issue.  

Inasmuch as the shell fragment wound affected two muscle 
groups, the provisions of 38 C.F.R. § 4.55 (principles of 
combined ratings), in effect prior to June 3, 1997, 
contemplate principles as to a combination of ratings of 
muscle injuries in the same anatomical segment or of muscle 
injuries affecting the movements of a single joint, either 
alone or in combination or limitation of the arch of motion 
that will govern the ratings: (a) Muscle injuries in the same 
anatomical region, i.e., (1) shoulder girdle and arm, (2) 
forearm and hand, (3) pelvic girdle and thigh, (4) leg and 
foot, will not be combined, but instead, the rating for the 
major group will be elevated from moderate to moderately 
severe, or from moderately severe to severe, according the 
severity of the aggregate impairment of function of the 
extremity. Effective July 3, 1997, 38 C.F.R. § 4.55 provides 
that the combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of Muscle Groups I and II acting upon the shoulder; for 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

The Board observes that a 40 percent evaluation represents 
the maximum evaluation for any shoulder injury under 
diagnostic criteria for rating muscle injuries to the 
shoulder girdle and arm.  See 38 C.F.R. § 4.73, Diagnostic 
Codes 5302 and 5304 (1998).  However, the affected extremity 
in this case was the non-dominant or minor upper extremity, 
for which a 30 percent evaluation represents the maximum 
evaluation available.  

The highest two muscle injuries of the shoulder girdle and 
arm as existed in 1947 would be rated as unfavorable 
ankylosis of the scapulohumeral joint.  Unfavorable ankylosis 
of the scapulohumeral joint of the minor arm would be 
evaluated at no more than 40 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5200.  Other diagnostic criteria that provide 
for higher evaluation are not for application in the absence 
of evidence showing the presence of such disabilities, e.g. 
nonunion, fibrous union etc.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5202.  

Although definite functional impairment is shown, total loss 
is not objectively demonstrated.  The veteran can dress, feed 
and bathe himself.  Even though no true ankylosis is 
demonstrated, in consideration of the limitation of motion, 
pain, weakness and functional impairment of the left shoulder 
and but for the protected rating, no more than a 40 percent 
evaluation would be warranted by analogy of the disability to 
unfavorable ankylosis if this were an original rating.  See 
Diagnostic Code 5200.  Accordingly, the preponderance of the 
evidence is against an increased evaluation. 

The Board also notes that the Schedule for Rating 
Disabilities provides that with any form of arthritis, 
painful motion is an important factor of disability.  In 
Hicks v. Brown, 8 Vet. App. 417 (1995), it was held that once 
degenerative arthritis is established by X-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes: (1) 
where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating will be assigned thereunder; (2) where 
the objectively confirmed limitation of motion is not of 
sufficient degree to warrant a compensable rating under the 
code or codes applicable to the joint or joints involved, a 
rating of 10 percent will be assigned for each major joint or 
joints affected "to be combined, not added"; and (3) where 
there is no limitation of motion, a rating of 10 percent or 
20 percent, depending upon the degree of incapacity, may 
still be assigned if there is X-ray evidence of the 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  The appellant's current complaints, including 
pain are contemplated in the current evaluation which equates 
to a severe disability.  Indeed, the Board believes the 
rating assigned by the RO is very substantially based on the 
functionally disabling effects of pain, as opposed to a 
mechanical measurement of range of motion or instability.  
Accordingly, additional consideration for arthritis would 
constitute pyramiding in contravention of 38 C.F.R. § 4.14.

Neurological Damage

Nerve damage affecting the same body part as a muscle wound 
is not to be rated separately unless the injury affects an 
entirely different function.  See 38 C.F.R. § 4.55 (g) (prior 
to July 3, 1997), § 4.55 (a) (from July 3, 1997).  

A separate aspect of the May 1998 examination included 
peripheral nerve evaluation.  The examiner noted the veteran 
was right hand dominant.  He could hold eating utensils in 
his left hand.  He could button and unbutton clothing with 
his left hand.  Using his left hand caused pain.  Most of the 
time he could dress himself but needed his wife to tuck in 
his shirt.  He mainly uses his right hand and could bathe and 
shave.  Considerable atrophy was noted in the left deltoid 
muscle.  No scapular winging was noted on abduction of the 
left shoulder.  Active movement strength against resistance 
of the right shoulder was normal.  The left shoulder, 
anterior and posterior flexion was about 25 percent of 
normal.  The right elbow demonstrated normal extension and 
flexion.  The left elbow demonstrated 80 percent of normal 
extension and 70 percent of normal on flexion.  Right wrist 
dorsiflexion and palmar flexion were normal.  Left wrist 
demonstrated 85 percent of normal palmar flexion and 75 
percent of normal dorsiflexion.  Fine movements of the left 
hand were accurate but labored.  He could pinch and hold a 
piece of paper with both hands but was unable to pick up a 
coin in the left hand.  In the area of the left anterior 
chest, medial to the shell fragment wound scar of the 
shoulder, in an area about 4 inches wide by 6 inches in 
length, it was hypesthetic.  The veteran had hypesthesia of 
the left lateral posterior upper arm, shoulder and lateral 
posterior forearm.  The veteran had hypesthesia of the dorsum 
of the left hand but not the dorsum of the fingers, also the 
palmar surface of the left hand but not the palmar surface of 
the fingers.  Diagnosis was traumatic neuropathy involving 
the supraclavicular nerve, axillary nerve and 
musculocutaneous nerves.  EMG and nerve conduction studies 
were ordered, but, because the veteran was unavailable, being 
hospitalized for a cardiac condition, such tests were not 
performed.  After attempts at rescheduling were unavailing, 
in a September 1998 correspondence, the veteran requested the 
case be forwarded to the Board without benefit of such 
testing.

Neurological deficit affecting functions beyond the left 
shoulder are not shown for the supraclavicular or axillary 
nerves.  Paralysis of the musculocutaneous nerve is defined 
by the diagnostic criteria as affecting the flexion of the 
elbow and supination of the forearm, different functions than 
those affecting the shoulder girdle.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8517.  

Under Diagnostic Code 8517, pertaining to diseases of the 
peripheral nerves, compete paralysis of the musculocutaneous 
nerve with weakness but not loss of elbow flexion or forearm 
supination warrants a 30 percent rating, and incomplete 
paralysis constituting a severe impairment warrants a 20 
percent rating.  A moderate disability warrants a 10 percent 
evaluation; whereas, a mild disability would not warrant a 
compensable rating.  Additionally, with regard to incomplete 
paralysis, this term indicates a degree of lost or impaired 
function substantially less than the type of impairment for 
complete paralysis, and when the involvement is wholly 
sensory, the rating should be for the mild or, at most, 
moderate degree.

The record does not establish the presence of either complete 
paralysis or a severe impairment due to incomplete paralysis 
of the musculocutaneous nerve.  Flexion and extension of the 
elbow are 70-80 percent of normal, which, while representing 
more than a mild disability, does not approach severe 
incomplete paralysis or sensory/motor dysfunction as 
demonstrated by the veteran's ability to use his left upper 
extremity for daily functions.  Accordingly, the assignment 
of a higher evaluation under Diagnostic Code 8517 is not 
appropriate.

Conclusion

In reaching these decisions the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations (1998) have been considered whether or not they 
were raised by the veteran as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet.App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board, as did the 
RO, finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (1998).  In this 
regard, the Board finds that there has been no assertion or 
showing by the veteran that his service connected 
disabilities have resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

An evaluation in excess of a combined 50 percent for 
residuals of a shell fragment wound to the left shoulder with 
damage to Muscle Group IV, atrophy in Muscle Group II and 
impairment of the humerus is denied. 

An evaluation in excess of 10 percent for traumatic 
neuropathy of the left musculoskeletal nerve is denied. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

